DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
                                                      Status of claims
Claims 1, 3-15, 17-19, 21-23, 25-28 as amended and new claims 29 and 30 as filed on 2/25/2022 are pending and under examination.
Response to Arguments
Applicant’s arguments filed on 2/25/2022 with respect to the pending claims as presently have been fully considered and are persuasive. 
The rejection of claims under 35 U.S.C. 103 as being unpatentable over US 7,909,995 (Jiang et al) and Clarke et al (“Biopolymer yields from activated sludge and their relation to the operation of treatment plant”, Biotechnology Letters, 1982, Vol. 4, No. 10, pages 655-660) has been withdrawn in view of present amendment to the claims and arguments that Clarke does not teach or suggest removal of extracellular polymer substances (EPS) from sewage sludge prior to separation of intracellular bacterial biopolymers which are used for removal of phosphorus from waste water (response pages 8-9) and that Clarke does not teach and suggest bacterial cell lysis in the claimed amounts (response page 9-11).
The refection of claims under 35 U.S.C. 103 as being unpatentable over US 7,909,995 (Jiang et al) and Clarke et al, and further in view of Braun et al. Weemaes et al, Shimizu et al. Morgan et al has been withdrawn in view of present amendment to the claims and arguments that the secondary references do not provide any teachings to overcome deficiencies of Jang and Clarke (response pages 11-13).

Claims 1, 3-15, 17-19, 21-23, and 25-30 are free from prior art of record and allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
May 6, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653